COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION

Cause number:          Ralph O. Douglas v. Joyce Booker, 01-11-00026-CV

Date motion filed:     March 27, 2013

Type of motion:        Motion for Rehearing

Party filing motion:   Appellant


Ordered that motion be:

       ☐       Granted
              Denied
       ☐       Dismissed (e.g., want of jurisdiction, moot)
       ☐       Struck




Judge’s signature: /s/ Terry Jennings
                 ☐ Acting individually     Acting for the Court

Panel consists of Justices Jennings, Bland, and Massengale


Date: April 2, 2013